Citation Nr: 1106590	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-40 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service connected posttraumatic stress disorder (PTSD), from 
May 10, 1982 to January 31, 1985.

2.  Entitlement to an increased evaluation for PTSD from November 
7, 1990, to March 24, 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-
At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 1991 and July 2007 rating decisions by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The June 1991 rating 
decision denied entitlement to an increased evaluation for PTSD, 
then rated at 30 percent.  The July 2007 decision implemented a 
May 2007 Board decision; assigning an earlier effective date of 
May 10, 1982 for service connection for PTSD and assigning an 
initial evaluation of 30 percent.  

A subsequent November 2007 rating decision found no CUE in a 
January 1993 decision and declined to assign an evaluation in 
excess of 70 percent prior to March 24, 1994.  That issue is 
subsumed by the appeal of the June 1991 rating decision.

The issues on appeal have been recharacterized for the reasons 
discussed below.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The RO has certified the appeal as involving entitlement to an 
earlier effective date from May 10, 1982, to March 24, 1994, for 
a 100 percent evaluation for PTSD with depression.  It is clear 
from the record, however, that this is a question of evaluation, 
not effective date, and that more than one period of evaluation, 
or stage, is at issue.

The July 2007 rating decision assigned an initial 30 percent 
evaluation for PTSD from May 10, 1982, the date of service 
connection for PTSD determined by the Board.  The Veteran filed a 
timely notice of disagreement (NOD) with this decision, and hence 
the evaluation of PTSD from May 1982 is on appeal.

However, service connection for PTSD was initially granted in an 
October 1987 rating decision, and a 30 percent evaluation was 
assigned, effective January 31, 1985.  The Veteran was notified 
of the grant of benefits in November 5, 1987, correspondence.  
The Veteran did not disagree with the assigned evaluation, and 
the decision became final on November 5, 1988.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 30 percent evaluation 
since January 31, 1985 on,  is not on appeal.  To attack the 
subject of a final decision, CUE must be alleged, and no such 
allegation has been made with respect to the period January 1985 
to November 1990.

On November 7, 1990, a claim for increased evaluation for PTSD 
was received from the Veteran.  Entitlement was denied in a June 
1991 decision; notice of such was mailed to the Veteran on July 
10, 1991.  The Veteran filed a timely notice of disagreement 
(NOD) with the denial, and a statement of the case (SOC) was 
issued in March 1992.  

The Veteran filed a substantive appeal in August 1992; this would 
normally be untimely, as it was received more than one year after 
the appealed decision.  38 C.F.R. § 20.302.  However, on July 9, 
1992, one day prior to the expiration of the appeal period, VA 
afforded the Veteran an examination for evaluation of his PTSD.  
As the examination findings would clearly be relevant and 
probative to the question of evaluation for PTSD, VA should have 
issued a supplemental statement of the case (SSOC) and considered 
the examination findings in connection with the appeal for 
increased evaluation.  38 C.F.R. § 19.31.  This would have 
extended the time period for filing a substantive appeal to at 
least 60 days beyond the date the SSOC was issued; had it, in 
fact, been issued.  38 C.F.R. § 20.302(b)(2).  As VA failed to 
issue the proper SSOC, the appellate period must be considered 
tolled, and the August 1992 filing of a VA Form 9 is considered 
timely.

Accordingly, the Board finds that an appeal on a claim for 
increased evaluation for PTSD has been open and pending since 
November 7, 1990.  All evaluation periods since that time are on 
appeal, as no final decision was ever made following receipt of 
the November 1990 claim.  It is for this reason that the November 
2007 decision denying CUE in the 1993 rating decision has been 
subsumed.

The August 2009 SOC did not properly inform the Veteran of the 
applicable laws and regulations, or discuss the evidence in a 
manner designed to afford him a full and fair opportunity to 
participate in the claims process.  For the period prior to 
January 1985, the Veteran has not received any effective SOC, and 
hence remand for such, and an opportunity to perfect an appeal, 
is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  For 
the period from November 1990 forward, the RO, in designating the 
appeal one for an earlier effective date, did not consider all 
relevant evidence and argument.  For instance, in light of the 
procedural posture of the claim, the RO must consider whether 
factual entitlement is established up to one year prior to actual 
receipt of the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD between May 10, 
1982, and January 31, 1985.  Afford the 
Veteran an appropriate period of time to 
respond.

2.  Issue an SSOC with respect to the issue 
of entitlement to increased evaluations for 
PTSD from November 7, 1990, to March 24, 
1994.

3.  The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



